Encore Props. of Rochester, LLC v Wells Fargo Bank, N.A. (2017 NY Slip Op 09067)





Encore Props. of Rochester, LLC v Wells Fargo Bank, N.A.


2017 NY Slip Op 09067


Decided on December 22, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CARNI, TROUTMAN, AND WINSLOW, JJ.


1486 CA 17-00899

[*1]ENCORE PROPERTIES OF ROCHESTER, LLC, PLAINTIFF-APPELLANT,
vWELLS FARGO BANK, N.A., AS TRUSTEE FOR REGISTERED HOLDERS OF CREDIT SUISSE FIRST BOSTON MORTGAGE SECURITIES CORP., COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-C5, DEFENDANT-RESPONDENT, ET AL., DEFENDANT. 


JOSEPH A. TADDEO, JR, ROCHESTER, FOR PLAINTIFF-APPELLANT. 
WOODS OVIATT GILMAN LLP, ROCHESTER (JOHN C. NUTTER OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Monroe County (Matthew A. Rosenbaum, J.), entered September 15, 2016. The order, inter alia, granted the motion of defendant-respondent to dismiss the complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: December 22, 2017
Mark W. Bennett
Clerk of the Court